EXHIBIT 10.4

CERTIFICATE OF GRANT
Restricted Stock Award
This certifies that the Participant:
[Name]
has been granted the Restricted Shares described in this Certificate of Grant
subject to the Vesting Schedule indicated below:
VESTING SCHEDULE
Time Based
 Restricted Stock
Vesting
Date
[•]
[•]
[•]
[•]
[•]
[•]
[•]
[•]


[•]
[•]







Number of Restricted Shares:  [•]
Participant Account Number:  [•]
Date of Grant:  [•]
Grant Number:  [•]
 
 

This Restricted Stock Award is subject to the terms and conditions of the
attached Restricted Stock Agreement (the “Agreement”).



        
        

--------------------------------------------------------------------------------




ARAMARK HOLDINGS CORPORATION
FOURTH AMENDED AND RESTATED
2007 MANAGEMENT STOCK INCENTIVE PLAN


RESTRICTED STOCK AGREEMENT
(OPTION EXCHANGE)
1.
Grant of Restricted Stock. The Company hereby grants the number of shares of
Common Stock (the “Shares” and such Shares subject to the vesting and other
restrictions contained in this Agreement, the “Restricted Shares”) set forth on
the Certificate of Grant of the Restricted Stock Award attached to this
Agreement and made a part hereof (the “Certificate of Grant”) to the
Participant, on the terms and conditions hereinafter set forth. This grant is
made pursuant to the terms of the ARAMARK Holdings Corporation Fourth Amended
and Restated 2007 Management Stock Incentive Plan (the “Plan”), which Plan, as
amended from time to time, is incorporated herein by reference and made a part
of this Agreement. Capitalized terms not otherwise defined herein shall have the
same meanings as in the Plan.

2.
Vesting of Shares.

(a)
Subject to the remainder of this Agreement, the Restricted Shares granted to the
Participant under this Agreement shall become vested and nonforfeitable, on each
such date as set forth on the Certificate of Grant under “Vesting Date”, so long
as the Participant remains employed with the Company or any of its Subsidiaries
through such Vesting Date.

(b)
Notwithstanding Section 2(a) of this Agreement,

(i)
upon a Termination of Relationship as a result of the Participant’s death,
Disability, or Retirement (each, a “Special Termination”), the installment of
Restricted Shares scheduled to vest on the next Vesting Date immediately
following such Special Termination shall immediately become vested and
nonforfeitable Restricted Shares, and the remaining unvested Restricted Shares
shall be forfeited; and

(ii)
upon a Termination of Relationship for any reason other than as set forth in
clause (i) above, all unvested Restricted Shares shall be forfeited and
immediately cancelled.

(c)
In the event of a Change of Control occurs prior to the date of a Termination of
Relationship, all unvested Restricted Shares shall vest and become
nonforfeitable.

3.
Adjustments Upon Certain Events. In the event of any event described in Article
VII of the Plan occurring after the Date of Grant, the adjustment provisions
(including cash payments) as provided for under Article VII of the Plan shall
apply. The Company shall,


        
        

--------------------------------------------------------------------------------




concurrently with the closing of a Public Offering, register all Restricted
Shares by filing a Form S-8 with the U.S. Securities Exchange Commission.
4.
Restriction on Transfer/Stockholders Agreement. The Restricted Shares may not be
transferred, pledged, assigned, hypothecated or otherwise disposed of in any way
by the Participant, except (i) if permitted by the Board or the Committee, (ii)
by will or the laws of descent and distribution or (iii) pursuant to beneficiary
designation procedures approved by the Company, in each case in compliance with
applicable laws. The Restricted Shares shall not be subject to execution,
attachment or similar process. The Restricted Shares granted hereunder will be
subject to the Stockholders Agreement. Any attempted assignment, transfer,
pledge, hypothecation or other disposition of the Restricted Shares contrary to
the provisions of this Agreement or the Stockholders Agreement shall be null and
void and without effect.

5.
Data Protection. The Participant consents to the processing (including
international transfer) of personal data as set out in Exhibit A attached hereto
for the purposes specified therein and to any additional or different processes
required by applicable law, rule or regulation.

6.
Participant’s Employment. Neither this Agreement nor the grant of the Restricted
Shares shall confer upon the Participant any right to continue in the employ of
the Company or any of its Subsidiaries or interfere in any way with the right of
the Company and its Subsidiaries, in their sole discretion, to terminate the
Participant’s employment or to increase or decrease the Participant’s
compensation at any time.

7.
No Acquired Rights. In participating in the Plan, the Participant acknowledges
and accepts that the Committee or the Board has the power to amend or terminate
the Plan at any time and that the opportunity given to the Participant to
participate in the Plan is entirely at the discretion of the Committee or the
Board and does not obligate the Company or any of its Affiliates to offer such
participation in the future (whether on the same or different terms). The
Participant further acknowledges and accepts that such Participant’s
participation in the Plan is outside the terms of the Participant’s regular
contract of employment and is therefore not to be considered part of any normal
or expected compensation and that the termination of the Participant’s
employment under any circumstances whatsoever will give the Participant no claim
or right of action against the Company or its Affiliates in respect of any loss
of rights under this Agreement or the Plan that may arise as a result of such
termination of employment.

8.
No Rights of a Stockholder. The Participant shall be the record owner of the
Restricted Shares until or unless such Restricted Shares are forfeited pursuant
to the terms of this Agreement but, subject to the Stockholders Agreement, shall
not have any rights as a stockholder of the Company with respect to such
Restricted Shares; provided that any cash or in-kind dividends paid with respect
to the Restricted Shares shall be accumulated by the Company and shall be paid
to the Participant only when, and if, the Restricted Shares in respect of which
such dividends were payable become vested pursuant to the terms of this
Agreement.


        
        

--------------------------------------------------------------------------------




9.
Securities Law Representations. The Participant acknowledges that, unless and
until the Restricted Shares are registered under the Securities Act on a Form
S-8, the Restricted Shares are not being registered under the Securities Act,
based, in part, on either (i) reliance upon an exemption from registration under
Securities and Exchange Commission Rule 701 promulgated under the Securities Act
or (ii) the fact that the Participant is an “accredited investor”(as defined
under the Securities Act and the rules and regulations promulgated there under),
and, in each of (i) and (ii) above, a comparable exemption from qualification
under applicable state securities laws, as each may be amended from time to
time. The Participant, by executing this Agreement, hereby agrees that the
Participant shall make such representations as may be required to be made by the
Participant upon any acquisition of Shares hereunder as set forth in the
Stockholders Agreement, as such representations, if any, shall be required to be
made at such time. The Participant further represents the following, as of the
date hereof:

The Participant represents and warrants that (i) such party has full legal
power, authority and right to execute and deliver, and to perform its
obligations under, this Agreement, and (ii) this Agreement has been duly and
validly executed and delivered by such party and constitutes a valid and binding
agreement of such party enforceable against such party in accordance with its
terms.
•
The Participant’s knowledge and experience in financial and business matters are
such that the Participant is capable of evaluating the merits and risks of the
investment in the Restricted Shares.

•
The Participant has had an opportunity to examine all documents and ask
questions and receive answers from the Company regarding the terms and
conditions of the Restricted Shares and the restrictions imposed on any
Restricted Shares.

•
The Participant acknowledges that he or she can afford to suffer a complete loss
of his or her investment in the Restricted Shares, that any value it may have
depends on its vesting and that investment in common shares of a closely held
corporation such as the Company is non-marketable, non-transferable and could
require capital to be invested for an indefinite period of time, possibly
without return, and at substantial risk of loss.

•
The Participant has read and understands the restrictions and limitations set
forth in the Stockholders Agreement, the Plan and this Agreement.

•
The Participant has not relied upon any oral representation made to the
Participant relating to the Restricted Shares or upon information presented in
any meeting or material relating to the Restricted Shares.

•
The Participant understands and acknowledges that, (a) any certificate
evidencing the Restricted Shares (or evidencing any other securities issued with
respect thereto pursuant to any stock split, stock dividend, merger or other
form of reorganization or recapitalization) when issued shall bear any legends
which may be required by


        
        

--------------------------------------------------------------------------------




applicable federal and state securities laws, and (b) except as otherwise
provided in this Agreement or under the Stockholders Agreement or the
Registration Rights Agreement (as such term is defined in the Stockholders
Agreement), the Company has no obligation to register the Shares or file any
registration statement under federal or state securities laws.
10.
Tax Withholding; Section 83(b) Election.

(a)
The Participant will pay, or make provisions satisfactory to the Company for
payment of any federal, state, local and other applicable taxes required to be
withheld in connection with the vesting of all or any portion of the Restricted
Shares as provided under Section 2 of this Agreement and to take such action as
may be necessary in the opinion of the Company to satisfy all obligations for
the payment of such taxes. If Participant has not made payment for applicable
taxes prior to the vesting event applicable to the Restricted Shares, such taxes
shall be paid by withholding Shares from the transfer of Shares due under this
Agreement, rounded down to the nearest whole Share, with the balance to be paid
in cash or withheld from compensation or other amount owing to the Participant
from the Company or any Affiliate, and the Company and any such Affiliate is
hereby authorized to withhold such amounts from any such issuance, transfer,
compensation or other amount owing to the Participant.

(b)
The Participant may make an election under Section 83(b) of the Code with
respect to the Restricted Shares granted hereunder. The Participant should
consult his or her tax advisor regarding consequences of such an election, as
well as the receipt, vesting, holding and sale of Restricted Shares. In the
event the Participant makes such an election, the Participant shall promptly
notify the Company and furnish a copy of the completed election form. In the
event Participant does not so notify the Company, the Company is hereby
authorized, without liability to the Participant, to implement the provisions of
Section 10(a) above in connection with the vesting of all or any portion of the
Restricted Shares.

11.
Restricted Shares Subject to Plan. By entering into this Agreement, the
Participant agrees and acknowledges that the Participant has received and read a
copy of the Plan. All Restricted Shares are subject to the Plan. In the event of
a conflict between any term or provision contained herein and a term or
provision of the Plan, the applicable terms and provisions of the Plan will
govern and prevail.

12.
Notices. All notices, claims, certifications, requests, demands and other
communications hereunder shall be in writing and shall be deemed to have been
duly given and delivered if personally delivered or if sent by
nationally-recognized overnight courier, by telecopy, email or by registered or
certified mail, return receipt requested and postage prepaid, addressed as
follows:

If to the Company, to it at:

        
        

--------------------------------------------------------------------------------




If to the Company, to:
ARAMARK Holdings Corporation
ARAMARK Tower
1101 Market Street
Philadelphia, PA 19107-2988
Attention: Head of Human Resources
With a copy to:
ARAMARK Holdings Corporation
ARAMARK Tower
1101 Market Street
Philadelphia, PA 19107-2988
Attention: General Counsel
If to the Participant, to him or her at the address set forth on the signature
page hereto; or to such other address as the party to whom notice is to be given
may have furnished to the other party in writing in accordance herewith. Any
such notice or other communication shall be deemed to have been received (a) in
the case of personal delivery, on the date of such delivery (or if such date is
not a business day, on the next business day after the date of delivery), (b) in
the case of nationally-recognized overnight courier, on the next business day
after the date sent, (c) in the case of telecopy transmission, when received (or
if not sent on a business day, on the next business day after the date sent),
and (d) in the case of mailing, on the third business day following that on
which the piece of mail containing such communication is posted.
13.
Waiver of Breach. The waiver by either party of a breach of any provision of
this Agreement must be in writing and shall not operate or be construed as a
waiver of any other or subsequent breach.

14.
Governing Law. THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO ANY CHOICE OR
CONFLICT OF LAW PROVISION OR RULE (WHETHER OF THE STATE OF DELAWARE OR ANY OTHER
JURISDICTION) THAT WOULD CAUSE THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE
OF DELAWARE TO BE APPLIED. IN FURTHERANCE OF THE FOREGOING, THE INTERNAL LAW OF
THE STATE OF DELAWARE WILL CONTROL THE INTERPRETATION AND CONSTRUCTION OF THIS
AGREEMENT, EVEN IF UNDER SUCH JURISDICTION’S CHOICE OF LAW OR CONFLICT OF LAW
ANALYSIS, THE SUBSTANTIVE LAW OF SOME OTHER JURISDICTION WOULD ORDINARILY APPLY.

15.
Modification of Rights; Entire Agreement. The Participant’s rights under this
Agreement and the Plan may be modified only to the extent expressly provided
under this Agreement or under Article X or Article XIV of the Plan. This
Agreement and the Plan (and the other


        
        

--------------------------------------------------------------------------------




writings referred to herein, including the Stockholders Agreement or the
Registration Rights Agreement) constitute the entire agreement between the
parties with respect to the subject matter hereof and thereof and supersede all
prior written or oral negotiations, commitments, representations and agreements
with respect thereto.
16.
Severability. It is the desire and intent of the parties hereto that the
provisions of this Agreement be enforced to the fullest extent permissible under
the laws and public policies applied in each jurisdiction in which enforcement
is sought. Accordingly, if any particular provision of this Agreement shall be
adjudicated by a court of competent jurisdiction to be invalid, prohibited or
unenforceable for any reason, such provision, as to such jurisdiction, shall be
ineffective, without invalidating the remaining provisions of this Agreement or
affecting the validity or enforceability of such provision in any other
jurisdiction. Notwithstanding the foregoing, if such provision could be more
narrowly drawn so as not to be invalid, prohibited or unenforceable in such
jurisdiction, it shall, as to such jurisdiction, be so narrowly drawn, without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.

17.
Waiver of Jury Trial; Legal Fees. Each party hereto hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, trial by jury in any suit, action or proceeding arising hereunder or under
any other agreement regarding any Restricted Shares that may be granted to the
Participant under the Plan after the date of this Agreement. In the event of any
dispute regarding any term of the Restricted Shares, the Company shall promptly
reimburse the Participant for all legal fees and expenses the Participant incurs
in connection with such dispute if the Participant prevails in such dispute on a
substantial portion of the claims under such dispute.

18.
Counterparts. This Agreement may be executed in one or more counterparts, and
each such counterpart shall be deemed to be an original, but all such
counterparts together shall constitute but one agreement.

[The remainder of this page is intentionally left blank.]


* * * * *
This Restricted Stock Award Agreement between the Company and the Participant
named on the Participant Master Signature Page hereto is dated and executed as
of the date set forth on such Participant Master Signature Page.
* * * * *




        
        

--------------------------------------------------------------------------------




Exhibit A
DATA PROTECTION PROVISION
(a)
By participating in the Plan or accepting any rights granted under it, the
Participant consents to the collection and processing by the Company and its
Affiliates of personal data relating to the Participant by the Company and its
Affiliates and/or agents so that they can fulfill their obligations and exercise
their rights under the Plan, issue certificates (if any), statements and
communications relating to the Plan and generally administer and manage the
Plan, including keeping records of participation levels from time to time. Any
such processing shall be in accordance with the purposes and provisions of this
data protection provision. References in this provision to the Company and its
Affiliates include the Participant's employer.

These data will include data:
(i)    already held in the Participant's records such as the Participant's name
and address, ID number, payroll number, length of service and whether the
Participant works full-time or part time;
(ii)    collected upon the Participant accepting the rights granted under the
Plan (if applicable); and
(iii)    subsequently collected
by the Company or any of its Affiliates and/or agents in relation to the
Participant's continued participation in the Plan, for example, data about
shares offered or received, purchased or sold under the Plan from time to time
and other appropriate financial and other data about the Participant and his or
her participation in the Plan (e.g., the date on which the shares were granted,
termination of employment and the reasons of termination of employment or
retirement of the Participant).
(b)
This consent is in addition to and does not affect any previous consent provided
by the Participant to the Company or its Affiliates.

(c)
In particular, the Participant expressly consents to the transfer of personal
data about the Participant as described in paragraph (a) above by the Company
and its Affiliates and/or agents. Data may be transferred not only within the
country in which the Participant is based from time to time or within the EU or
the European Economic Area (“EEA”), but also worldwide, to other employees and
officers of the Company and its Affiliates and/or agents and to the following
third parties for the purposes described in paragraph (a) above:

(i)    Plan administrators, transfer agents, auditors, brokers, agents and
contractors of, and third party service providers to, the Company or its
Affiliates

        
        

--------------------------------------------------------------------------------




such as printers and mail houses engaged to print or distribute notices or
communications about the Plan;
(ii)    regulators, tax authorities, stock or security exchanges and other
supervisory, regulatory, governmental or public bodies as required by law;
(iii)    actual or proposed merger or acquisition partners or proposed assignees
of, or those taking or proposing to take security over, the business or assets
or stock of the Company or its Affiliates and their agents and contractors;
(iv)    other third parties to whom the Company or its Affiliates and/or agents
may need to communicate/transfer the data in connection with the administration
of the Plan, under a duty of confidentiality to the Company and its Affiliates;
and
(v)    the Participant's family members, physicians, heirs, legatees and others
associated with the Participant in connection with the Plan.
Not all countries, where the personal data may be transferred to, have an equal
level of data protection as in the EU or the EEA. Countries to which data are
transferred include the USA and Bermuda.


All national and international transfer of personal data is only done in order
to fulfill the obligations and rights of the Company and/or its Affiliates under
the Plan.


The Participant may access, modify, correct or withdraw consent to process most
Personal Information about the Participant by contacting the local data
protection officer in the country in which the Participant is based. Please
note, however, that certain Personal Information about the Participant may be
exempt from such access, correction, objection, suppression or deletion rights
pursuant to applicable data protection laws, if the Participant has a complaint
regarding the manner in which personal information relating to the Participant
is dealt with, the Participant should contact the appropriate local data
protection officer referred to above.


(d)
The processing (including transfer) of data described above is essential for the
administration and operation of the Plan. Therefore, in cases where the
Participant wishes to participate in the Plan, it is essential that his/her
personal data are processed in the manner described above. At any time the
Participant may withdraw his or her consent.


        
        